DETAILED ACTION
This office action is responsive to the RCE filed February 19, 2021.  The application contains claims 1, 4, 5, 7-14, 16, 18-24, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement with references submitted February 24, 2021 has been considered and entered into the file.

Claim Objections
Claims 1, 4, 5, 7-14, 16 and 18-24 are objected to because of the following informalities. Appropriate correction is required.
With regard to Independent Claim 1,
Line 6: “each is measured” – should read “each measured”
Line 6: “execution of fabrication process” – should read “execution of a fabrication process”
Line 9: “evaluation values” is inconsistent with recitations of “the evaluated values” below. 
Line 21: “in response to a selection one of the processing units” should read “in response to a selection of
Claims 14 and 20 are objected to similarly and the dependent claims do not cure the above objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-14, 16, 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Independent Claim 1,
Line 22: “the occurrence rate of worse level each of the recipes” – It is unclear if this is supposed to recite “the worst level.”
Lines 27-28: “corresponding to one of the specified time periods that has most occurrence rate of the worse level.”  It is entirely unclear what the scope of this limitation is. For example, is it supposed to be “the worst level” as above. Further, is it supposed to be “the most occurrence rate” (which probably would be clearer as “the highest occurrence rate”).Is only one time period highlighted or any that meet a threshold?


No Art Rejection
The claims are not currently rejected under 35 U.S.C. 102 or 103 due to the issues with the 35 U.S.C. 112 rejections and unclear language. The examiner believes though that, depending on the language used by applicant to resolve the issues, the claims would be in an allowable state. None of the cited art or any other art the examiner could find reads on all of the limitations alone or together in a fashion that would be obvious to one of ordinary skill in the art. However as noted it is not precisely clear what is currently being claimed and as such the examiner reserves the right to reconsider the limitations in view of applicant’s amendments to overcome the 35 U.S.C. 112 rejection.

Response to Arguments
The claims, while still reciting an abstract idea, are now clearly directed to improvements in computer technology and thus the 35 U.S.C. 101 rejection has been overcome. 

Conclusion
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW ELL/Primary Examiner, Art Unit 2145